DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The broadest reasonable interpretation of the following phrase: “wherein the bone structure comprises one or more osteophytes..” encompass part of a human bone defect.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al US Patent Pub. 2022/0202592A1.
Regarding claims 1-3, Warburton discloses a method, comprising: incising an opening in a synovial capsule substantially surrounding a joint (is inherent to opening the synovial capsule if an implant is inserted in the carpometacarpal joint); using a first tool to form an enlarged opening in the synovial capsule (scalpel); determining whether to modify the joint, the joint being modified using a second tool (tool 7 part 50) if a bone structure coupled to one or more bones is found within the joint and the bone structure is configured to limit articulation of the one or more bones when an implantable device is inserted into the synovial capsule and the joint; and inserting the implantable device into the synovial capsule through the enlarged opening, the implantable device being inserted into the joint using a third tool (tool 9).
	Regarding claim 4, see element 52 as the rasp.
	Regarding claim 5, the Examiner interpreted the distal end of the tool 9 as the surgical clamp because it’s holding the implant to the distal end of the shaft.
	Regarding claims 7-9, see paragraph 17 disclosing the carpometacarpal joint.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al US Patent Pub. 2022/0202592A1.
	Clarke et al discloses the invention substantially as claimed.  However, Clarke et al does not mention the step of removing the implantable device using the third tool and a plurality of peripheral protrusions.
	Regarding the removing step, the tool (9) insert the implant into the targeted region, therefore, the tool (9) is capable of also removing the implant for the purpose of repositioning the device.
	Regarding claims 10-13, it would have been obvious to one ordinary skill in the art to replace the one stem of the Clarke et al reference with multiple anchors for the purpose of avoiding unintentional rotation of the implant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        10/5/22